Citation Nr: 1117396	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a chronic sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1966 until his retirement in June 1986, including service in Vietnam during the Vietnam conflict.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that rating decision, the RO denied service connection for hiatal hernia, tinnitus, bilateral hearing loss, a chronic sinus condition, and a bilateral knee condition.  

In September 2007 the Veteran appeared and testified at an RO hearing in Nashville, Tennessee.  The transcript of that hearing is of record.

In August 2008 the Veteran appeared at the Nashville RO and testified by videoconference before the undersigned Veterans Law Judge sitting in Washington, D.C.  The transcript of that hearing is of record.

The claims were remanded to the RO, via the Appeals Management Center (AMC) in November 2008 for additional development of the record.  Before the case was returned to the Board, the RO (AMC) issued another rating decision in April 2010.  The April 2010 rating decision granted service connection for tinnitus with an initial disability rating of 10 percent assigned; granted service connection for hiatal hernia with reflux disease, with an initial disability rating of 10 percent assigned; and, granted service connection for bilateral hearing loss with an initial noncompensable rating assigned.  All of the initial ratings were effective from December 23, 2003.  To the Board's knowledge, the Veteran did not disagree with the initial ratings assigned following these grants of service connection.  As such, these matters are no longer in appellate status or before the Board at this time.  

Regarding the remaining two issues on appeal of service connection for a bilateral knee disability and a chronic sinus disability, the issue of service connection for a bilateral knee disability is granted; therefore any noncompliance on the RO's part with regard to proper development as it pertains to the claim of service connection for a bilateral knee disability is harmless error.  

Unfortunately, substantial compliance is lacking with respect to the remand directives pertaining to the claim of service connection for a chronic sinus disability; therefore, the issue of entitlement to service connection for a chronic sinus condition is once again addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent lay and medical evidence of record is credible, and establishes that the Veteran's current osteoarthritis of the bilateral knees is, as likely as not, related to in-service physical abuse and complaints of bilateral knee pain that began during service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, osteoarthritis of the bilateral knees was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for a bilateral knee disability constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a bilateral knee disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Despite a distinguished 20-year career in the Armed Forces, the only service treatment records (STRs) of record are the Veteran's 1966 enlistment examination and September 1985 inpatient treatment records.  Noticeably absent is the Veteran's discharge examination.  Additional attempts to obtain outstanding STRs on remand were unsuccessful.  

The above STRs do not show complaints, treatment or findings with regard to the Veteran's knees.  Nevertheless, the Veteran has testified at two personal hearings regarding the in-service onset of his knee pain.  At his personal hearing before a Decision Review Officer at the RO in September 2007, the Veteran testified that his knees began bothering him during physical training in 1975 at the NCL Academy in Texas.  During that time, they did physical exercise every day that included running.  After a couple of days, he began to experience pain in his knees and had trouble marching in class.  Treatment at that time included anti-inflammatory medicine.  The Veteran also reported that he was taken off PT.  According to the Veteran, his knees hurt from that time on every time he tried to run.  At one point he was told to put ankle weights on and sit in a chair with his legs lifted to make his knees stronger.

In a statement received at the RO in October 2007, the Veteran's wife, who served on active duty with the Veteran beginning in May 1982, recalled that the Veteran frequently complained of recurring knee pain and sought treatment on several occasions at the Troop Medical Clinic #5 at Fort Campbell, Kentucky.  She reported that the Veteran was given large doses of pain reliever and told to exercise his knees/joints using water-filled milk jugs.  

At his video conference before the undersigned in August 2008, the Veteran reiterated the chronology of events that led to his knee pain in service, and the continuity of symptoms since that time.  His testimony in August 2008 essentially mimicked that of his testimony in September 2007.  At the August 2008 video conference, the Veteran added that each time he went in for treatment of his knee pain, he was given pain medication, but his knees were never examined or x-rayed.  

In a September 2008 statement, one of the Veteran's private physicians, Dr. Lu, provided a medical opinion regarding the likely onset of the Veteran's knee pain.  Dr. Lu noted that the Veteran had bilateral knee arthritis and likely had the condition for quite some time.  Dr. Lu further opined that it was likely that the knee condition was likely to have been a result of an/or exacerbated by the Veteran's time in service.  Dr, Lu explained that the Veteran's knee condition is of the type that is generally worsened by increased physical activity such as that experienced by the Veteran during service.  

At a VA examination in July 2009, the Veteran reported that his bilateral knee pain began during service at the NCO academy.  The Veteran further reported that he was treated with pain medication.  Examination of both knees revealed crepitation and subpatellar tenderness.  The diagnosis was mild osteoarthritis of the bilateral knees.  

The examiner opined that the Veteran's osteoarthritis of the bilateral knees was at least as likely as not (50/50 probability) caused by or a result of military service.  The rationale, according to the examiner, was that chronic degenerative changes take years to develop.  The examiner also noted that the Veteran was treated for a knee sprain in service, and that this may have led to the knee arthritis, but that could not be guaranteed beyond 50/50 probability.  In other words, the examiner found only that there existed a 50/50 probability, and no more, that the Veteran's knee arthritis was due to events in service.  

Fortunately, the standard of proof necessary to establish service connection is "at least as likely as not" or, at least a 50/50 probability.  The above opinion provides a 50/50 probability and no additional proof is necessary in order to establish service connection for a bilateral knee disability.  

Moreover, the July 2009 medical opinion, along with the Veteran's credible statements, the statement from his wife, and the opinion from his private doctor, as noted above, provide the necessary evidence to grant this claim.  The Veteran's statements and that of his wife are deemed credible, and they are certainly competent to report continuity of symptoms such as knee pain since service.  There is no opinion to the contrary.  For the foregoing reasons, all doubt is resolved in the Veteran's favor and service connection for a bilateral knee disability is warranted.  


ORDER

Service connection for a bilateral knee disability is granted.  


REMAND

The Veteran seeks service connection for a chronic sinus disability.  As noted above, most of the Veteran's STRs have been lost and are unavailable for review.  However, the Veteran testified at both hearings (in September 2007 and in August 2008) that he began to develop problems with his nasal passages during service.  Specifically, during his August 2008 Board hearing he testified that his sinus condition began concomitant with a pressurization event inside an aircraft.  The Veteran testified that he was inside of an aircraft that was being pressurized.  He testified that after the pressurization was over he "had a headache" and what he thought was a toothache.  He reported that he was told by the dentist to report to the flight surgeon because there was nothing wrong with his teeth.  He then testified that the flight surgeon told him that his sinuses were blocked, and proceeded to drain his sinus with a "huge needle, up [his] nose, through the cartilage, up through the sinuses." He testified that he continues to have problems with his sinuses filling up and becoming plugged, and said that he has to sleep on his back or side in order to keep his sinuses open.  He added that his is particularly affected by cold air.  This testimony essentially mimicked that of his hearing testimony from September 2007.  

Given the lack of STRs and the Veteran's credible statements regarding the onset of sinus trouble in service and continuity of symptoms since service, the matter was remanded in November 2008 to afford the Veteran a VA examination, which was conducted in July 2009.  

The remand instructions specifically indicated that if STRs are unavailable the examiner should opine as to whether any claimed disorder, if found on examination, is related to service based on the veteran's recollection of his symptoms during service and his description of any treatment by healthcare providers during service.

At the VA examination in July 2009, the examiner noted the Veteran's reports of onset of sinus trouble and subsequent sinus drainage in service, as mentioned above.  The Veteran also noted the Veteran's current complaints of sinus congestion that interferes with sleep.  Examination revealed current rhinitis symptoms of nasal congestion and excess nasal mucous, as well as current sinus symptoms of sinus pain and sinus tenderness.  There was no evidence of sinus disease, no signs of nasal obstruction or nasal polyps.  Additionally, there was no septal deviation.  There was, however, permanent hypertrophy of turbinates from bacterial rhinitis.  The diagnosis was chronic rhinitis.  The examiner also noted, however, that the Veteran had a chronic sinus condition associated with the diagnosis.  

Regarding the diagnosis of chronic rhinitis, the examiner indicated that he could not provide an opinion as to a relationship between chronic rhinitis and service without resort to mere speculation.  The examiner further noted that although the Veteran gave a history of a sinus condition during service, there was no record of a sinus problem in his claims file, and his current examination symptoms of chronic rhinitis were secondary to hay fever.  

At first blush, the VA examination appears to indicate that the Veteran does not have a current diagnosis of sinusitis, and as such, the Veteran's claim of service connection would be denied on that basis.  However, and importantly, the examination report does indicate that the Veteran has a current diagnosis of rhinitis, and it is unclear from this examination whether the Veteran's claimed disability is more appropriately described as rhinitis rather than sinusitis, particularly given that the symptoms described by the Veteran throughout this appeal appear to be attributed by the examiner to the rhinitis and not sinusitis.  When determining whether service connection is warranted in any case, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).   Furthermore, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran described symptoms of rhinitis, his claim sufficiently identified the benefit sought and his claim of service connection for sinusitis must include rhinitis.

In light of the foregoing, another opinion must be obtained to determine whether the Veteran's symptoms of rhinitis claimed as sinusitis, as likely as not, had their onset during service.  

Accordingly, the case is REMANDED for the following action:

1.  Request a medical opinion to determine the current nature and likely etiology of any chronic rhinitis or other sinus disability.  The claims file must be made available to, and reviewed by, the examiner(s), and the examination report(s) must reflect that the claims file was reviewed.  The examiner(s) is/are specifically requested to opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that any claimed sinus and/or rhinitis disorder, if found, was incurred during active service.

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his symptoms during service and his description of any treatment by healthcare providers during service and reports of continuity of symptoms since discharge.

A complete rationale for all opinions proffered must be included in the report provided.

2.  After any further development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


